Exhibit 10.12.1

First Extension of Lease Agreement

This First Extension of Lease Agreement dated July 27, 2007 is made by and
between Ernest & Alice Mark Family Trust and Michael & Sally Mark Family Trust
(Lessor) and Signature Special Event Services, Inc., a Maryland corporation, Tax
ID 20-5692946 (Lessee).

Relative to that certain Lease Agreement dated May 13, 2004, covering the period
July 1, 2004 to July 31, 2007, for the premises commonly known as 12345 E.
Slauson, Whittier, California, County of Los Angeles.

TERM:

Term shall be two (2) years, commencing August 1, 2007 and ending July 31, 2009.

RENT:

Lessee shall pay to Lessor, as Rent on the 1st day of each month of the term
hereof, monthly payments in advance of Nineteen Thousand Two Hundred Seventy Two
Dollars ($19,272.00) exactly per month gross for months 1 thru 12; Twenty Two
Thousand Seven Hundred Seventy Six Dollars ($22,776.00) exactly per month gross
for months 13 thru 24 of the Extended Lease term herein.

SECURITY DEPOSIT:

The Security Deposit Remains: $31,536.00

OPTION TO RENEW:

Provided Lessee is not then in default under any of the terms and conditions of
the Lease Agreement, Lessee shall have the option to extend the term of this
First Extension of Lease dated July 25, 2007 for three (3) additional periods of
one (1) year each by notifying Lessor in writing of Lessee’s election to do so
not later than six (6) months prior to the expiration of this First Extension of
Lease and each successive one (1) year option period. It is understood and
agreed that the same terms and conditions as contained in the original Lease
Agreement and First Extension of Lease shall continue for each one year option
period except that the rental rate as shown above shall be adjusted upward
annually to the following rates:

First One (1) Year Option to Renew – Twenty Two Thousand Seven Hundred Seventy
Six Dollars ($22,776.00) per month gross

Second and Third One (1) Year Options to Renew – Twenty Four Thousand Five
Hundred Twenty Eight Dollars ($24,528.00) per month gross



--------------------------------------------------------------------------------

LEASE TERMINATION:

Lessee shall have the right to serve Lessor with a written notice to terminate
the above referenced Lease Agreement. In the event Lessee elects to terminate
the Lease Agreement, said Lease Termination shall only become effective three
(3) months after Lessor receipt of said written notification to terminate.
Lessee will pay the agreed to monthly rental as per the Lease Agreement or any
Option Periods and abide by all the terms and conditions of the Lease Agreement
for the three (3) month period subsequent to Lessor receipt of said written
notice to terminate.

Lessee, as consideration for terminating said Lease Agreement or any Option
Period, agrees to pay to Lessor an additional sum of money equal to six
(6) months of the then current monthly rental rate. The six (6) month buyout
payment must be paid to Lessor in full on or before the effective date of the
lease termination.

In the event a Notice to Terminate this lease agreement has been served by
Lessee, Lessor shall be given the right to post a “for Lease” sign on the
subject property advertising the building for lease. Lessee agrees to allow
Lessor the right to show the space to prospective tenants at reasonable times
and upon prior notice.

During the term or any successive option period as extended each and all of the
terms, provisions, and conditions of said Lease shall remain in full force and
effect, except as changed by the specific provisions of this agreement.

 

LESSOR     LESSEE

Ernest & Alice Mark Family Trust

and Michael & Sally Family Trust

   

Signature Special Event Services, Inc.

a Maryland Corporation

By  

/s/ Edward H. Mark

    By  

/s/ Tom Brown

  Edward H. Mark, Attorney-in-Fact       Tom Brown, President Date   July 27,
2007     Date   7-27-07